Title: The Colonist’s Advocate: X, 19 February 1770
From: Colonist’s Advocate
To: 


The Grenvillians have endeavoured, by various Publications, in Pamphlets and News-papers, to support the Wisdom of taxing the Colonies, by sometimes alledging, that the British Trade with America is but an inconsiderable Object. It has never yet, they say, in any one Year, been worth to the Mother-Country quite Three Millions clear Gain. And what are Three Millions Gain to Britain? The Court has as much in her Gift; and there is not a Placeman, or a Pensioner, in the three Kingdoms, who will not tell you, he himself, and his Friends, have too little, and that the Three Millions a Year given away by the Court, are a mere Bagatelle, insufficient for producing the least Effect on the Minds, or in the Measures of the very honorable Persons who enjoy them, as appears manifestly from our [their] unbiassed and obstinate Adherence, on all Occasions, to the true Interest of their Country.
Others of that Party, taking up the Argument by a different Handle, labour to persuade us, that whatever may have been the Importance of our Commerce with our Colonies, it will not be at all affected by the late Revenue-Acts. It is true, those Gentlemen have not given us any Proofs of their possessing the Spirit of Prophecy. But this is no Reason why any Person, so disposed, may not be good-natured enough to give them Credit for what they pretend to. Others, indeed, of a less tractable Temper, may dispute the Matter with them, and argue, that though it were true, that hitherto our Commerce and Manufactures have felt no Diminution from the Grenvillian Measures, it does not, by any means follow, that the Case will not hereafter be found very fatally different. It is enough, they will alledge, to shew, that our offending the Colonists does naturally tend to alienate their Affections from us, and to force them upon striking into Tracks of Manufactures and Commerce very unfriendly to those of the Mother-Country.
But what will our Grenvillians find sufficient to invalidate the Reasonings of those, who bring Facts to prove, that the Revenue-Acts have already produced Effects very materially prejudicial to the British Navigation and Manufactures? Are not the Merchants judges of this Matter? Do not they feel a Stagnation of Trade, occasioned by the late fatal Measures? If all is going on as usual, what moves those grave and prudent Men to quit their Accounting-Houses, and Warehouses, and assemble together for the Purpose of drawing up Petitions to the Legislature for repealing the late Revenue-Acts? Do they not know, that such of them as have signed the Petition, will be examined upon the Allegations contained in it, and obliged to prove them? Do we see the Merchants of London engage themselves in such foolish Attempts as this would be, if they could not produce sufficient Reasons for the Request they make? At Bristol, when a Petition, concerning the Middlesex Election, was first proposed, some of the Merchants observed, that the Rupture with our Colonies was an Object of as great, if not greater, national Importance, than that which occasioned the numerous Petitions then preparing, and since presented; and they expressed a greater Inclination to sign a Petition for restoring Commerce, than on any other Subject. Are there not now Two Hundred Ships in the River, rotting for Want of Freights to America? Are not all the Commissions from thence conditional? “No Repeal; no British Goods.” Are not the American Stores (Warehouses) full of British Goods, which they only keep for a short Time, with the express Design of returning them, if the late Revenue-Acts are not repealed? Have we not Ships come back loaded with the Goods they carried out? Is not the Exchange between America and England, which used to be from 170, to 175, now fallen to 162? What has produced this Effect, but the Decline of our Commerce with America? An Insurance of Tea, to the Value of £6000 Sterling, from Holland to New-York, alone, has been made in London within these few Weeks. A great many Six Thousand Pounds will amount to the whole Value of our late gainful Trade to America. What will the Grenvillians say, if they should quickly hear of such commercial Projects as the following, for indemnifying America of the Sums we are to raise by our noble Taxation-Schemes, and punishing us for our ill Policy and Injustice? What will they say when they find, that Ships are actually fitted out from the Colonies (they cannot, I suppose hinder their fitting out Ships) for all Parts of the World; for China, by Cape Horn; for Instance, to sail under Prussian, or other Colours, with Cargoes of various Kinds, and to return loaded with Tea, and other East India Goods? A Master of a Vessel can go from America to France, can legally charter her from thence for Eustatia, and load her with every Species of Goods for the American Consumption. He can leave them at Eustatia ’till Winter, when it will be extremely easy to smuggle them into all Parts of North America in small Vessels. The whole Navy of England, if stationed ever so judiciously, cannot prevent smuggling on a Coast of 1500 Miles in Length. Such Steps as these will soon be taken by the Americans, if we obstinately go on with our unjust and oppressive Measures against them. And they will soon shew us, that they have it in their Power to carry Manufactures to much greater Lengths, and in a shorter Space of Time, than our Grenvillians would have us believe; of which more in my next Paper. There is no American Merchant, or Manufacturer, who does not already feel a considerable Diminution of Trade, in Consequence of the late Revenue-Acts. The fatal Innovation, which has given the Colonists such great and just Offence, is yet but recent. And it is a great while before a whole People come to act in concert on Occasion of unexpected Emergencies. It is likewise notorious, that several temporary Circumstances have partially contributed to prevent that Distress from coming upon our working Manufacturers, which otherwise they must, by this Time, have felt more severely than they do; as an unusual Trade to France, Spain, and Russia, and the Resolutions made by the Colonies to receive British Goods, and store them up, and of some Provinces to go on longer than others.
In short, it has been proved, by innumerable Writers, that taxing the Colonies, without Representation, is so unjust, that it ought not to be done, were it ever so prudent, and so impolitic, that it ought not to be done, were it ever so unexceptionably just. But if the Ministry be for the Measure, they will find Men to defend both it’s Policy and it’s Justice.
